                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    U.S. BANK,                                             Case No. 2:16-CV-2785 JCM (NJK)
                 8                                           Plaintiff(s),                     ORDER
                 9            v.
               10     EAGLE INVESTORS, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is the matter of U.S. Bank NA v. Eagle Investors et al, case no.
               14     2:16-cv-02785-JCM-NJK.
               15            On June 28, 2018, the court granted the parties’ stipulation to temporarily stay this case,
               16     pending settlement negotiations. (ECF No. 41). On September 24, 2018, defendant Eagle
               17     Investors filed the instant motion to lift stay, informing the court that the parties’ settlement
               18     negotiations have been unsuccessful. (ECF No. 42).
               19            Defendant requests that the court lift the stay and re-set the dispositive briefing and
               20     discovery schedule as called for by the stipulation. Id. Plaintiff has not filed a response to
               21     defendant’s motion, and the time for doing so has passed.
               22            The court will lift the stay and the parties will have 60 days from the date of this order to
               23     finish discovery and file dispositive briefs. Thereafter, Local Rule 7-2(b)’s deadlines will apply
               24     to responses and replies.
               25     ...
               26     ...
               27     ...
               28     ...

James C. Mahan
U.S. District Judge
                1     Accordingly,
                2     IT IS SO ORDERED.
                3     DATED October 23, 2018.
                4                               __________________________________________
                                                UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                              -2-
